Citation Nr: 0413245	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  02-15 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for refraction error 
claimed as loss of vision secondary to medication for 
service-connected depression.

2.  Entitlement to an initial evaluation in excess of 10 
percent for major depression.

3.  Entitlement to an initial evaluation in excess of 10 
percent for status post anterior cruciate ligament (ACL) tear 
of the right knee with ACL repair with mild arthritis.

4.  Entitlement to an initial evaluation in excess of 10 
percent for status post ACL surgical scar of the right knee.

5.  Entitlement to an initial compensable evaluation for 
sacroiliitis, claimed as a right hip disorder.






REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from September 1999 to March 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The issue of entitlement to an initial disability evaluation 
in excess of 10 percent for a scar of the right knee will be 
discussed in the remand portion of this decision.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  No chronic, acquired disorder of either eye is currently 
present for VA purposes that is etiologically related to 
service or to a service-connected disability.

3.  The veteran's status post ACL tear of the right knee with 
ACL repair is shown to be productive of no more than slight 
instability and subluxation.

4.  The veteran's status post ACL tear of the right knee with 
ACL repair is manifested by limitation of motion with x-ray 
evidence of degenerative changes and pain on motion; any 
limitation of extension does not more nearly approximate 
limitation to 15 degrees than limitation to 10 degrees, and 
the limitation of flexion does not more nearly approximate 
limitation to 30 degrees than limitation to 45 degrees.

5.  The veteran's service-connected major depressive disorder 
symptomatology more nearly approximates occupational and 
social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms of manic 
depression as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).


CONCLUSIONS OF LAW

1.  A bilateral eye disability was not incurred in or 
aggravated by active military service and is not proximately 
due to or the result of medication prescribed for service-
connected depression. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for status post ACL tear of the right knee with ACL repair 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.14, 4.71a, Diagnostic Code 5257 (2003).

3.  A separate 10 percent rating for the service-connected 
residuals of degenerative arthritis of the right knee, based 
on painful motion, is warranted. 38 U.S.C.A. §§ 1155, 5003, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2003).

4.  The criteria for an initial rating of 30 percent for a 
major depressive disorder are met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.130, 
Diagnostic Code 9434 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to her claim, 
and expanded VA's duty to notify the claimant and her 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in an October 2001 letter, the RO explained the 
notice and assistance provisions of the VCAA, including what 
evidence VA was required to obtain, and what evidence VA 
would assist the veteran in obtaining if she provided the 
necessary information.  Accordingly, the Board finds that the 
veteran has received all required VCAA notice.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).     

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In April 2001, the veteran filed a signed VA 
Form 21-526, application for compensation, which is a four-
page document (two pages front and back).  Question 20 of the 
application requests that the applicant list civilian 
physicians and hospitals where the applicant was treated 
since discharge from service for the claimed disorders.  The 
Board notes that the veteran left this question blank.  The 
RO provided the veteran with VCAA notice in the October 2001 
letter, before the initial determination made on the claim in 
February 2002.  The Board finds substantial compliance with 
the timing of the notice per Pelegrini without any indication 
of prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); Stegall v. West, 
11 Vet. App. 268 (1998) (where a veteran has not been harmed 
by an error in a Board determination, the error is not 
prejudicial); 38 C.F.R. § 20.1102 (2003) (an error or defect 
in a Board decision that does not affect the merits of the 
issue or substantive rights of the appellant will be 
considered harmless).  

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter to the veteran 
does not contain the specific "fourth element," the Board 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to her claim.  The 
letter specifically identified certain evidence that the RO 
would secure.  The RO also asked the veteran to identify any 
other private, VA, or military medical treatment, as well as 
any other information or evidence she wanted the RO to 
secure.  The letter asked the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard, 
supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error. 

With respect to assistance, the RO has obtained relevant VA 
medical records, and VA medical opinions.  The Board finds 
that the RO has complied with the VCAA in its attempts to 
secure evidence needed for the veteran's claim.  There is no 
other indication that relevant evidence remains outstanding.  
Thus, the Board finds that the duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.    

II.  Bilateral eye disorder

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9 
(2003). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that she developed an eye disorder 
secondary to medicine she was prescribed for a psychiatric 
disorder.

The question of whether the veteran has a current eye 
disability that is etiologically related to service requires 
competent medical evidence. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). As the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge, 
her own opinions are not competent to establish an etiologic 
link between currently diagnosed eye disabilities and 
service. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

With regard to the above, the Board emphasizes that the 
report of examination at discharge notes the veteran's eyes 
to be normal. Moreover, the available evidence, to include 
the veteran's applications for VA benefits, is negative for 
complaints, findings or diagnoses of any eye disability other 
than refractive error. 

To ensure compliance with the duty to assist, the RO 
requested an examination opinion pertinent to the etiologic 
question at issue in this case, which was scheduled in 
October 2001. The VA examiner reviewed the entire claims file 
and considered the veteran's assertion that she has vision 
trouble due to the psychiatric medication that was prescribed 
for her. Despite such, however, the VA examiner opined there 
was no evidence to relate any of the currently diagnosed eye 
disabilities to the veteran's period of service.  Following a 
VA request for medical evidence to support her claim, the 
veteran has not identified the existence of such evidence.

The examiner noted that the veteran had uncorrected vision in 
the right eye of 20/30 near and 20/30, and corrected vision 
in the right eye of 20/20 near and 20/25 far.  She had 
uncorrected vision in the left eye of 20/30 near and 20/30, 
and corrected vision in the left eye of 20/20 near and 20/25 
far.  No diplopia or visual field deficit was noted.  The 
examiner diagnosed the veteran with refraction error with no 
evidence of maculopathy associated to toxicity of 
medications, and intact macular function.

In sum, the record on appeal shows that the veteran has 
refraction error. The Board has considered the applicability 
of the benefit of the doubt doctrine. However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal. 38 
U.S.C.A. § 5107.

III. Right knee disorder

The veteran is appealing the disability rating for her right 
knee disorder.  The veteran is also appealing the original 
disability rating assigned following an award of service 
connection for a major depressive disorder and sacroiliitis.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In this 
case, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2003). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records pertaining to the service-connected 
disabilities at issue.  The Board has found nothing in the 
historical record that would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Also, evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2003).  For 
rating purposes, the evaluation of the same disability under 
various diagnoses is to be avoided. 

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Historically, service connection was initially granted for 
right knee chondromalacia patella and status post ACL tear 
with surgical repair in February 2002.  The RO originally 
assigned a 10 percent rating pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for slight recurrent subluxation, or slight lateral 
instability; a 20 percent rating is for application where 
there is moderate recurrent subluxation or instability; and a 
30 percent rating is for application where there is severe 
recurrent subluxation or instability.

Based on a review of the record, the Board finds that an 
initial rating in excess of 10 percent is not warranted for 
moderate recurrent instability or subluxation.  During the 
pendency of the claim, the veteran has consistently 
maintained that she has experienced right knee instability.  

The service medical records reveal that the veteran was 
diagnosed with instability of the right knee.

According to an October 2001 VA orthopedic examination 
report, the VA physician noted that he had reviewed the 
veteran's service medical records and medical history.  The 
veteran complained of constant knee pain that was diffuse on 
the joint line.  The aching radiated down the lateral, lower 
extremity and up towards the hip.  She complained of frequent 
knee buckling and giving away, she reported that her knee 
joint became hot.  She complained of numbness and sensation 
of pins and needles upon palpation of the skin lateral knee.  
The examiner reported that the veteran used a one-point can 
and a knee brace.

Physical examination revealed that the right knee had 
extension to 13 degrees and flexion to 112 degrees.  Manual 
muscle testing revealed 4.5/5 hamstrings and quadriceps of 
the right knee.  The examiner noted that had mild right thigh 
atrophy, effusion, positive ballotment, positive posterior 
drawer test, positive sag sign, positive McMurray test, 
patellar crepitation, and positive patellar grind test.  The 
veteran ambulated with a marked limp on the right lower 
extremity.  She had a shortened swing phase of the gait cycle 
due to knee contracture.  The veteran did not use assistive 
devices at the examination.  An x-ray study revealed mild 
degenerative joint disease.  An Magnetic Resonance Imaging 
(MRI) showed status post bone-tendon-bone graft surgery for 
ACL reconstruction of the right knee joint, no evidence of 
injury to reconstructed ACL, normal posterior cruciate 
ligament, minimal chondromalacia patella, unremarkable 
collateral ligament, no meniscal abnormalities, and no 
significant joint effusion.  The examiner diagnosed right 
knee ACL tear with ACL repair, right knee instability, and 
right knee chondromalacia patella.

The Board finds that a rating in excess of 10 percent rating 
is not warranted under Diagnostic Code 5257 because the 
evidence of record more nearly approximates slight recurrent 
instability.  The evidence shows that the veteran has 
positive posterior drawer test, positive sag sign, positive 
McMurray test, however, the results are not described in 
terms indicating more than slight instability and 
subluxation. The VA outpatient records and examination 
reports do not indicate that the veteran has experienced 
moderate instability of the right knee.  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
degenerative or traumatic arthritis substantiated by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, 
rather than added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  A 10 percent rating may be assigned for degenerative 
arthritis with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups and a 20 
percent rating may be assigned for degenerative arthritis 
with x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003. 

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, and/ or incoordination, and the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  The Board does recognize that 38 C.F.R. §§ 4.40 and 
4.45 are relevant in determining whether there is lost range 
of motion.  With respect to 38 C.F.R. §§ 4.40 and 4.45, VA's 
Office of General Counsel has provided additional guidance 
involving increased rating claims for musculoskeletal joint 
disabilities.  Specifically, General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 
14, 1998).  Specifically, General Counsel for VA, in an 
opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003, which provides 
for the presence of arthritis due to trauma, and 5257 that 
provides for instability.  General Counsel stated that when a 
knee disorder is rated under Diagnostic Code 5257 based upon 
instability of the knee, the veteran may also be entitled to 
a separate rating for arthritis if the veteran has limitation 
of motion which at least meets the criteria for a zero 
percent rating under Diagnostic Code 5260 (flexion limited to 
60 degrees or less) or Diagnostic Code 5261 (extension 
limited to 5 degrees or more).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2003).

Based on a review of the evidence of record, the Board finds 
that a separate 10 percent rating is warranted because the 
evidence more nearly approximates the criteria pursuant to 
Diagnostic Code 5261.  Diagnostic Code 5261 provides for a 20 
percent rating for knee extension to 15 degrees.  Although 
the October 2001 VA examiner noted that the veteran had 
extension to 13 degrees, the examiner noted that the 
veteran's also had mild right thigh atrophy, effusion, 
positive ballotment, patellar crepitation, and positive 
patellar grind test.  The veteran ambulated with a marked 
limp on the right lower extremity.  The Board finds that the 
veteran's pain related to right knee arthritis is of such 
significance as to be analogous to additional functional 
limitation of motion to warrant a separate 10 percent rating 
under Diagnostic Code 5261.  

A separate rating in excess of 10 percent is not warranted 
because the evidence does not more nearly approximate the 
criteria for the next higher rating pursuant to Diagnostic 
Code 5260 or 5261.


IV.  Major depressive disorder

Occupational and social impairment due to mild or transient 
symptoms of depression which decreases work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent disability rating.  38 
C.F.R. § 4.130, Diagnostic Code 9434 (2003).

Occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms of manic 
depression as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events) warrants a 30 percent disability 
rating.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2003).

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of manic depression as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long- term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships warrants 
a 50 percent disability rating.  38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2003).

Occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms of manic depression 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships warrants a 70 percent 
disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9434 
(2003).

Total occupational and social impairment due to such symptoms 
of manic depression disorder as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of one's close relatives, 
occupation, or own name warrants 100 percent disability 
rating.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2003).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) Scale score 
is a scale reflecting the if psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Richard v. Brown, 9 Vet. App. 266, 
267 (citing DSM-IV). GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

With the above criteria in mind, the Board finds that a 30 
percent rating is warranted for depression.  Taken as a 
whole, lay and medical records more nearly approximate the 
criteria for a 30 percent evaluation pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9434 (2003).  

The veteran filed her claim for service connection for 
depression within one year from discharge.  At that time she 
contended that she was depressed as a result of her service-
connected right knee disorder, as well as other service-
connected disorders.  The medical records show that the 
veteran had undergone several right knee surgeries. 

The service medical records reveal that the veteran was 
diagnosed with depression in a September 2000 treatment note.  
According to a February 2001 Medical Evaluation Board report, 
the veteran was diagnosed with major depressive episode, 
moderate, recurrent manifested by achieving recurrent 
problems with depressed mood, anhedonia, difficulty sleeping, 
feeling of fatigue, poor ability to concentrate, and fleeting 
suicidal thoughts.  

Summarizing a November 2001 VA psychiatric report, the 
examiner reviewed the veteran's claims file and noted the 
veteran's history of depression during service.  The examiner 
diagnosed the veteran with major depression and a GAF of 65 
to 60, making the following observations.  The veteran became 
tearful during the interview.  She recounted the problems she 
experienced during service.  The veteran was neither 
delusional nor hallucinating, and she was neither suicidal 
nor homicidal.  She displayed an adequate affect and somewhat 
depressed mood.  She was oriented in person, place, and time.  
Her memory and intellectual functioning were adequately 
maintained.  Her judgment was good and her memory and 
intellectual functioning were adequately maintained, with 
superficial insight.

Based on this evidence, the Board finds that the veteran's 
disorder more nearly approximates occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms of manic depression as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9434 (2003).  Therefore, the veteran 
in essence has been awarded a 30 percent rating, but not 
more, for her major depression.

The Board finds that the preponderance of the evidence is 
against a rating in excess of 30 percent at any time during 
the pendency of this claim.  The evidence of record fails to 
more nearly approximate occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms of manic depression as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long- term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 
(2003).

As noted above, a rating of 30 percent, but no more, is 
warranted for the veteran's service-connected depression.

The Board has relied on the medical evidence of record to 
determine the level of severity of her major depression and 
the evidence does not more nearly approximate the criteria 
for a rating in excess of 30 percent at any time during the 
pendency of this claim.  The current rating best represents 
disability due to the service-connected disorder.  The 
veteran's GAF score of 60 to 65 reflects, at most, some 
moderate symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Accordingly, 
the preponderance of the evidence is against a rating in 
excess of 30 percent for the veteran's major depression.

VI.  Conclusion

With respect to the foregoing issues, the Board has carefully 
considered the "positive" evidence represented by the 
contentions submitted by and on behalf of the veteran in 
support of her claims, but concludes that this subjective 
evidence is outweighed by the more objective recent 
"negative" clinical evidence of record.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, service 
connection for a bilateral eye disorder and ratings in excess 
of those assigned at any time during this appeal must be 
denied.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for her service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected disorders is demonstrated, nor is there any other 
evidence that these conditions involve such disability that 
an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The evidence shows 
that the veteran has continued working.  


ORDER

Entitlement to service connection for a bilateral eye 
disability is denied.

A rating in excess of 10 percent for service-connected status 
post ACL tear of the right knee with ACL repair is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, a separate initial 10 percent rating for 
arthritis of the right knee is granted.

Subject to the law and regulations governing the payment of 
monetary benefits, an initial rating of no more than 30 
percent for a major depressive disorder is granted.


REMAND

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on her part.

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  This 
includes notifying the appellant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The appellant should also be requested to 
provide any evidence in her possession 
that pertains to the claim.

?	The RO must notify the veteran as to 
what would constitute evidence that 
is needed to support her claims for 
initial disability ratings in excess 
of 10 percent for status post ACL 
surgical scar of the right knee and 
an initial compensable rating for 
sacroiliitis.  In this regard, the 
RO should inform the veteran of what 
evidence VA will develop and what 
evidence the veteran must furnish to 
warrant a favorable decision on 
these claims. 

?	The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all VA and non-VA 
health care providers who have 
treated or evaluated her during or 
after service for the claimed 
disorders. When the requested 
information and any necessary 
authorization are received, the RO 
should obtain a copy of all 
indicated records.

2.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature and severity of the status post 
ACL surgical scar of the right knee and 
the overall degree of functional 
impairment resulting from those 
residuals.  

?	With regard to the status post ACL 
surgical scar of the right knee, the 
examiner should comment on the size, 
degree of any pain, ulceration, 
and/or limitation of function of an 
affected part. 

?	The examiner should be provided with 
the claims file and must review the 
entire claims file in conjunction 
with the examination.  

3.  Then, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
orthopedic/neurologic examination by an 
examiner with appropriate expertise, to 
show the nature and extent of residuals 
of the veteran's sacroiliitis, described 
as a right hip disorder. The claims file 
with the newly associated records must be 
made available to, and be reviewed by, 
the examiner prior to examination.

?	The examiner should perform any 
tests or studies deemed necessary 
for an accurate assessment, 
including x-ray examination and 
range of motion studies of the low 
back, right hip, and any other joint 
affected by the sacroiliitis. If 
range of motion studies demonstrate 
any limitation of motion, the 
examiner should discuss whether the 
limitation may be objectively 
confirmed by findings such as 
swelling, muscle spasm, or 
satisfactory evidence of painful 
motion. The examiner should specify 
any anatomical damage, and describe 
any functional loss, including the 
inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance. The examiner should 
specify any functional loss due to 
pain or weakness, if possible 
measured in degrees of limitation of 
motion, and document all objective 
evidence of those symptoms. In 
addition, the examiner should 
provide an opinion as to the degree 
of any functional loss likely to 
result from a flare-up of symptoms 
or on extended use.

?	The examiner should indicate whether 
the veteran has any neurologic 
residuals due to sacroiliitis, 
resulting in mild, moderate or 
severe incomplete paralysis. A 
complete rationale should be 
provided for any opinion given.

4.  Upon completion of the above 
requested development, and any other 
necessary development, the RO must 
reconsider the veteran's claims in light 
of any recent amendments to the law, 
including the old and amended versions of 
38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805 effective prior to and after August 
30, 2002.

5.  If any benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case should include a 
review of all pertinent laws and 
regulations and should reflect RO 
consideration of all pertinent evidence.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



